                  Case 4:19-cv-00655-BSM Document 55 Filed 10/05/20 Page 1 of 1


Katelyn Cameron

From:                Sarah Jenkins <sarah@shjenkinslaw.com>
Sent:                Monday, October 5, 2020 9:12 AM
To:                  AREDdb_clerksoffice
Subject:             Warren v. McNulty, 4:19-cv-655
Attachments:         PLAINTIFF'S_ SURREPLY.pdf



CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
attachments or clicking on links.

Dear Madam,
On Friday, October 2, 2020, I filed a Surreply in Warren v. McNulty, 4:19‐cv‐655. That document contained two
typos. Kindly substitute the attached corrected version. A copy of this email will be sent to defense counsel, Cody Kees,
to serve him with a copy of the corrected version. Thank you for your assistance.
Sarah Jenkins

Sarah Howard Jenkins, PLLC
Attorney at Law
P.O. Box 242694
Little Rock, AR 72223
(501) 406‐0905
www.shjenkinslaw.com

CONFIDENTIALITY NOTICE: This e‐mail message may contain confidential and/or privileged material. Any unauthorized
review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by
reply e‐mail and destroy all copies of the original

message. If you are the intended recipient but do not wish to receive communications through this medium, please so
advise the sender immediately.


CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
attachments or clicking on links.




                                                             1
